Citation Nr: 1636208	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-39 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right lower extremity disorder as secondary to a herniated disc at L3-4, L4-5, and L5-S1 with degenerative arthritis, spondylosis, levoscoliosis and degenerative space narrowing (lumbar spine disability).

2.  Entitlement to service connection for a bilateral hip disorder as secondary to a service-connected lumbar spine disability.

3.  Entitlement to service connection for a bladder disorder as secondary to a service-connected lumbar spine disability.

4.  Entitlement to service connection for erectile dysfunction as secondary to a service-connected lumbar spine disability.

5.  Entitlement to an initial rating in excess of 10 percent for a service connected lumbar spine disability.

6.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2006 to May 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2010 and August 2010 rating decisions of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in October 2014.  

In December 2014, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to service connection for a bilateral hip disorder as secondary to a service-connected lumbar spine disability, entitlement to service connection for a bladder disorder as secondary to a service-connected lumbar spine disability, entitlement to service connection for erectile dysfunction as secondary to a service-connected lumbar spine disability, entitlement to an initial rating in excess of 10 percent for a service-connected lumbar spine disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veterans right lower extremity radiculopathy is secondary to his service-connected lumbar spine disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right lower extremity disorder as secondary to a service-connected lumbar spine disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.71a (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a right lower extremity disorder.  He asserts that the claimed disability is due to the radiating pain from his service-connected lumbar spine disability. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310 (b).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303 (a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran was afforded a VA examination in July 2009.  He reported weakness of the spine and leg.  He reported constant and severe pain in his back and legs.  A diagnosis of lumbar radiculopathy into both lower extremities with Intervertebral Disc Syndrome (IVDS) with deep peroneal nerve involvement was provided.  In an addendum, the VA examiner noted that the lumbar radiculopathy diagnosis was changed to IVDS with peroneal nerve involvement.

The Veteran was afforded VA examination in October 2012.  He reported back pain that radiated into his hips and bilateral legs.  Radiculopathy was not found in the right lower extremity.  

A September 2014 VA Peripheral Nerve Condition examination report showed reduced reflexes.

At the Veteran's October 2014 videoconference hearing, he reported tingling and numbness in his right lower extremity.  He also noted a "pinching" feeling and weakness.  

The Veteran was afforded a VA examination in August 2015.  He reported aching, throbbing back pain.  He noted that the pain would radiate into both lower extremities, to include tingling, stabbing and throbbing.  He described the pain as being present daily and worse when bending.  Upon examination, no radiculopathy pain was found in the right lower extremity.  The VA examiner noted that there were symptoms of IVDS of the right lower extremity, without objective findings of right lower extremity radiculopathy.  She noted that a review of the most current peer reviewed medical literature showed that there was no evidence to suggest that the Veteran's right lower extremity was aggravated by his lumbar spine disability.  It was then opined that the Veteran's right lower extremity condition of IVDS was at least as likely as not secondary to the known degenerative disc disease (DDD) of the lumbar spine.  

As noted above, service connection is warranted for a disability that was caused or aggravated by a service-connected disability.  The Board finds that the evidence of record is in relative equipoise with respect to the establishing a nexus between the Veteran's right lower extremity disorder and his service-connected lumbar spine disability.  The Board is mindful of the negative radiculopathy findings in the VA examination reports noted above; however, those examination reports only serve to place the evidence in this case in a state of relative equipoise with the Veteran's credible and competent testimony, in the VA examination reports and his Board hearing, as to the onset of symptoms and recurrent conditions.  The Veteran has competently and credibly reported that he suffers from right lower extremity pain which radiates from his lower back.  See Layno, 6 Vet. App. 465 (1994); Jandreau, 492 F.3d 1372 (Fed. Cir. 2007); see also 38 C.F.R. § 3.303 (a) (2015).  

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of equipoise.  In this case, as there is competent evidence both in favor of and against the claim, the Board is of the opinion that this point has been attained.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  Therefore, based on the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran has right lower extremity radiculopathy secondary to his service-connected lumbar spine disorder.  Service connection is warranted for this disability.


ORDER

Entitlement to service connection for a right lower extremity disorder as secondary to a service-connected lumbar spine disability is granted. 


REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Pursuant to a December 2014 Board remand, the Veteran was afforded a VA back examination in August 2015 to determine the current level of severity of his service-connected lumbar spine disability, as well as the nature, extent, and etiology of any diagnosed bilateral hip disorder, bladder disorder and erectile dysfunction as secondary to the service-connected lumbar spine disability.   

A diagnosis of degenerative arthritis of the spine and IVDS was provided.  While the VA examiner conducted an evaluation of the Veteran's lumbar spine, the Board finds that it is unclear whether the any diagnosed bilateral hip disorder, bladder disorder and erectile dysfunction were caused or aggravated by the Veteran's service connected lumbar spine disability.  

The VA examiner then stated that the Veteran's bilateral hip symptomatology was consistent with the pain associated with his current degenerative disc disease (DDD) of the lumbar spine.  It was noted that the pain in the Veteran's hip was most likely a result of the Veteran's lumbar DDD at levels L3-S1.  The VA examiner stated that the Veteran did not have a diagnosis of a bilateral hip disorder.  She noted that a review of the most current peer reviewed medical literature showed that there was no evidence to suggest that the Veteran's bilateral hip disorder was aggravated by his lumbar spine disability.  However, it was then opined that the Veteran's bilateral hip disorder was at least as likely as not secondary to the known degenerative disc disease (DDD) of the lumbar spine.  

Next, the VA examiner noted that the Veteran described intermittent bladder and bowel incontinence.  She also noted that the Veteran described a lack of erection.  The VA examiner stated that the condition were noted caused by the lumbosacral DDD unless there was an involvement of the s2-4 nerve root.  She noted that the Veteran's most recent MRI and the neurological testing conducted at the examination was not consistent with the disease of the s2-4 nerve roots.  The VA examiner also noted that the bladder disorder and erectile dysfunction were not secondary to the DDD of the lumbar spine as they conditions were not anatomically consistent with the Veteran's known objective findings.  

Overall, in view of the inconsistencies in the VA examiner's opinions, the Board finds that the August 2015 examination report is not wholly sufficient for deciding this claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the Board finds that a remand is required to accord the Veteran a new examination that adequately addresses the claimed secondary relationship between any bladder, bilateral hip disorders and erectile dysfunction found upon examination and the Veteran's service-connected lumbar spine disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran's claims for an increased rating for his service-connected lumbar spine and TDIU are intertwined with the service connection claims on appeal.  Accordingly, adjudication of the increased rating and TDIU claims must await development and readjudication of the claims on remand.  The United States Court of Appeals for Veterans Claims has held that a claim which is inextricably-intertwined with another claim which remains undecided and pending before the VA must be adjudicated prior to a final order on the pending claim, so as to avoid piecemeal adjudication.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination(s) conducted by a VA examiner other than the VA examiner who provided the August 2015 examination to determine the nature, extent, and etiology of any diagnosed bilateral hip disorder, bladder disorder and erectile dysfunction as secondary to the service-connected lumbar spine disability.  The Veteran's electronic claims file should be reviewed in conjunction with the examination(s).  All indicated studies must be performed, and all findings reported in detail.

For any diagnosed bilateral hip disorder, bladder disorder, and erectile dysfunction found upon examination, the examiner should opine as to whether it is as least as likely as not (50 percent or greater probability) that any currently diagnosed disability was/were aggravated (increased in severity beyond the natural progress of the condition) by the Veteran service-connected lumbar spine disability?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's disability prior to aggravation by the service-connected lumbar spine disability.

In rendering his or her opinion, the examiner should note whether the Veteran's claimed bilateral hip pain is a separate disability or just pain from his back.
  
The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions.

2.  Finally, readjudicate the appeal, to include the increased rating claim for the Veteran's service-connected lumbar spine disability and TDIU.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


